[Cite as State v. Simpson, 2015-Ohio-3491.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :

v.                                                  :              No. 15AP-188
                                                                (C.P.C. No. 00CR-5064)
Donovan E. Simpson,                                 :
                                                            (ACCELERATED CALENDAR)
                 Defendant-Appellant.               :


                                              D E C I S I O N

                                     Rendered on August 27, 2015


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Donovan E. Simpson, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Donovan E. Simpson is appealing from the trial court's overruling of his
"motion to reverse conviction." Since the trial court acted correctly, we affirm.
        {¶ 2} Simpson alleges three errors in his briefs:
                 [I.] The prosecution violated Brady v. Maryland when they
                 failed to disclose exculpatory evidence in its possession.

                 [II.] Trial counsel was ineffective for failing to present a
                 defense, failing to request funds for a fire expert, failing to
                 object when the states fire investigator admit[ed] that they
                 had lost the physical evidence.

                 [III.] The trial court abused its discretion when it admitted
                 perjured testimony from the states witness.
No. 15AP-188                                                                           2


       {¶ 3} Simpson was convicted of numerous charges in 2001, including aggravated
murder and attempted murder. Following an appeal, he was resentenced in 2003. State
v. Simpson, 10th Dist. No. 01AP-757, 2002-Ohio-3717. In the ten plus years intervening,
he has filed numerous motions and petitions for post-conviction relief. His most recent
motion titled "motion to review convictions" can only be deemed a petition for post-
conviction relief.
       {¶ 4} The Ohio legislature has limited the time during which inmates can file
petitions for post-conviction relief. See R.C. 2953.21.
       {¶ 5} The time the legislature has allowed for such petition and for motions which
must be deemed as such petitions, has long since passed for Donovan Simpson. His latest
action is a time-barred and a successive post-conviction petition. The trial court was
correct to deny Simpson relief.
       {¶ 6} The assignments of error are overruled. The judgment of the trial court is
affirmed.
                                                                    Judgment affirmed.

                            KLATT and HORTON, JJ., concur.